Per Curiam.
This was an action for personal injuries. The trial resulted in a verdict in favor of the plaintiff; the jury awarding her $1,000. The basis of the present rule is that this award is grossly inadequate.
The injuries received by the plaintiff were the result of a collision between a car in which she was riding and a car *581belonging to the defendant. The collision npset the car in which the plaintiff was riding, with the result that her right foot and the upper part of her right leg were severely injured. She was taken to the hospital, where she remained for several weeks. Her leg improved very considerably under the treatment, but the uneontradictory testimony shows that her nervous system was quite severely affected; that she has lost some fifteen pounds since the happening of the accident; that although she is now able to walk again without the aid of a crutch or a cane, she is obliged to walk sidewise when coming downstairs; that she walks with a limp which, according to the uneontradieted testimony of the physician, will exist as long as she lives. In view of the seriousness of the injury, and its character, we have reached the conclusion that the award is clearly inadequate and that for this reason a new trial should be directed limited to the question of damages.